DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sagaser (US 4,169,153)  in view of Nichols (US 8,875,507) and Aida (US 4,156,474).
Sagaser discloses a frame (12) and cab (see Fig. 1); 
first and second hydraulic pumps (30, 32);
Sasager also discloses independent movement of the control levers (see col. 1, ln. 31-39 and col. 4, ln. 8-32) providing that the first and second levers control forward, backward and steering control).  


pump controls (col. 2, ln. 55-63) positioned on the pump assembly and configured to separately control, for each of the first and second hydraulic pumps, an amount and direction of hydraulic fluid flow from the first and second hydraulic pumps, wherein the pump controls further comprise: 
a first pintle arm (44) positioned on the first side surface of the hydraulic pump assembly and configured to control the amount and direction of hydraulic fluid flow from the first hydraulic pump; and 
a second pintle arm (46) positioned on the first side surface of the hydraulic pump assembly and configured to control the amount and direction of hydraulic fluid flow from the second hydraulic pump. 
The first and second pintle arms are configured to be operably coupled, respectively, to first and second drive levers (22, 24) of the power machine to control positioning of the first and second pintle arms and thereby the amount and direction of hydraulic fluid flow from the first and second hydraulic pumps (col. 2, ln. 64-col. 3, ln. 22). 
▪ Regarding claim 14: Sagaser also discloses a centering mechanism positioned on the first side surface of the hydraulic pump assembly and configured to bias both of the first and second pintle arms to center positions (see Fig. 4, see also col. 3, ln. 30-39).


Aida teaches:
a frame (11); 
a cab (14) pivotally mounted to the frame (at 12/13) such that the cab can be pivoted relative to the frame (see Figs. 2A, 2B); and 
a power conversion system comprising: 
a mechanical control linkage (B) coupled to a transmission (21); 
a mechanical control (20 – control lever) mounted in the cab and configured to pivot with the cab relative to the frame (see Figs. 2A,B); and 
a releasable junction (51a/52a) between the mechanical control mounted in the cab and the mechanical control linkage (Fig. 5), the releasable junctions configured to translate movement of the control lever to the mechanical control linkage when the cab is in a lowered position relative to the frame, wherein the releasable junction is configured to break a connection between the mechanical control mounted in the cab and the mechanical control linkage when the cab is pivoted to a position away from the lowered position (movement of coupler shown in Fig. 5). 
▪ Regarding claims 7 and 8:
The releasable junction is configured to make and break the connection between the mechanical control mounted in the cab and the mechanical control linkage, respectively when the cab is pivoted to the lowered position and pivoted away from the lowered 
▪ Regarding claim 9:
The releasable junction comprises: a bellcrank (56) having an engagement pin (52a); and
an engagement member (51a) configured to releasably engage the engagement pin.
▪ Regarding claim 10:
The engagement member is configured to move when the cab is pivoted away from the lowered position (col. 5, ln. 33-42; see also Fig. 5). 
Based on the teaching of Aida, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sagaser in order to yield the predictable result of providing access to the components beneath the cab without the need to disassemble the structure.

Nichols teaches adjustment arms (36, 38) including adjusting mechanisms (Fig. 6) to calibrate particular positions of the control lever (col. 5, ln. 11-37 provides for adjustment of the arms to achieve the desired pump output).
Based on the teaching of Nichols, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an adjustment mechanism in order to ensure that the pumps operate within the desired range.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagaser in view of Aida and Nichols as applied to claim 12  above, and further in view of Abe (US 3,579,986).
Sagaser, Aida and Nichols disclose as discussed above.  Sagaser also discloses fluid conduits (38) extending from the side of the pumps (Fig. 2).  The references do not directly disclose fluid couplers positioned on the top surface of the pumps.
Abe teaches a work vehicle in which the fluid supply to the motors (1, 3, 5) is disposed at the top of the device delivering hydraulic fluid (10 – see Fig. 4).
Based on the teaching of Abe, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sagaser by providing the hydraulic couplers on the top of the pumps in order to provide the connections at an alternate location which would not interfere with the movement of the bellcranks.

Allowable Subject Matter
As previously indicated, claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered:
Regarding the §112 rejection, the amendment to claim 15 has addressed the rejection.
Regarding the §103 rejections: Applicant’s arguments with respect to claim 6 and 15 have been considered but are moot because the new ground of rejection does not rely on the Nichols reference, included in the current rejection, which addresses the calibration element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
February 26, 202

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611